Per Curiam.

We agree with the board’s finding that Weems has not established his present eligibility for admission to the practice of law in Ohio. We also agree with the board’s recommendation. Accordingly, Weems’s application to retake the bar examination and his candidacy for admission to the practice of law are disapproved. Weems may apply no earlier than March 1, 1993 to retake the Ohio Bar Examination.

Order accordingly.

Moyer, C.J., Sweeney, Holmes, Douglas, Wright, H. Brown and Resnick, JJ., concur.